Citation Nr: 0631953	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claims for 
service connection for PTSD.  The veteran filed a timely 
appeal of this decision to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the veteran's claim must be 
remanded for additional development and adjudication.

Initially, the Board observes that following the RO's 
issuance of the June 2006 Supplemental Statement of the Case, 
additional evidence pertinent to the claim has been 
associated with the veteran's claims file.  No Supplemental 
Statement of the Case appears to have been issued since that 
time and a waiver of RO consideration did not accompany this 
evidence.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2005).  

The Board also notes that the veteran was recently awarded 
disability benefits from the Social Security Administration.  
The veteran's claims file contains the Notice of Decision 
related to this award, but does not contain other records 
related to this award that may be available from the Social 
Security Administration.  This matter must therefore be 
remanded and the RO should make all necessary attempts to 
obtain any additional records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

In addition, with respect to the veteran's PTSD claim, the 
Board notes that in June 1999, revised regulations concerning 
PTSD were published in the Federal Register reflecting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the record shows conflicting diagnoses 
concerning the veteran's condition.  The veteran was afforded 
two VA examinations dated in November 2002 and June 2003.  In 
neither of these examinations was the veteran diagnosed with 
PTSD.  Rather, he was diagnosed with obsessive-compulsive 
disability and major depressive disability secondary to 
multiple life stressors.  The veteran submitted private 
medical records indicating a diagnosis of PTSD, but his 
treating VA physician consistently indicated a diagnosis of 
anxiety vs. PTSD, with no actual diagnosis of PTSD.  Later, 
in March 2006, this physician changed his diagnosis to PTSD 
based on citations showed to him by the veteran that were 
indicated to be combat citations.  Other diagnoses of the 
veteran's condition include factitious disorder, and the 
veteran has been noted to have test results associated with a 
fabricated symptom presentation associated with either 
malingering or factitious disorder. 
 
In addition, the record does not contain any medical evidence 
linking his current condition with a verified in-service 
stressor.  The veteran indicated that he was a combat 
engineer under heavy fire during his time in Vietnam.  He 
also indicated that two fellow combat engineers were killed.  
In a PTSD questionnaire, the veteran stated that in February 
or March 1971, he was with the 69th Engineering battalion at 
base camp in Soc Trang.  He indicated that he was subject to 
an incoming phosphorous grenade and knocked to the ground.  
The veteran indicated that when he got up, he went into a 
bunker and rescued a Sergeant Robinson. The record contains 
evidence that the veteran was awarded the Soldier's Medal for 
heroism not involving actual conflict with an armed enemy.  
The citation indicates that the veteran entered a burning 
building to check for trapped or wounded soldiers.  He 
suffered phosphorous burns to his arms and neck.  The veteran 
also received the Vietnam Service Medal with two bronze 
service stars, and the Republic of Vietnam Gallantry cross 
with palm unit citation badge.  A reply from the USASCRUR 
indicated that they were unable to locate Daily Staff 
Journals and Operational Reports-Lessons Learned (OR-LL) 
submitted by the 69th Engineer Battalion for the period May - 
September 1971.  For the period ending April 30, 1971 an OR-
LL submitted by the 69th Engr Bn noted several indirect fire 
attacks occurred in Statement of the Case Trang during the 
reporting period.  One mortar round landed in the Company B 
materials storage yard during one attack with minimal damage 
inflicted.  A search of Morning Reports submitted for June 
1971 did not verify the wounding of a Sergeant Robinson or 
the veteran.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

At this point, the Board notes that the veteran's 
representative indicated that this case may be appropriate 
for an opinion from an independent medical expert as to 
whether the veteran's disability is related to his service.  
The Board finds, however, that the medical evidence in this 
case does not present a complex medical question or 
controversy.  Hence, good cause not being shown, an advisory 
opinion from an independent medical expert is not required 
under 38 C.F.R. § 20.902.  See also 38 C.F.R. § 20.901(d).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

2  The RO should request that the veteran 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc., relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

3  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If 
this summary reveals any additional 
information not previously obtained, the 
new information, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

4  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

5  After completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  If 
the determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case, to include the VA medical 
records received since the most recent 
SOC or SSOC, and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



